Citation Nr: 1122641	
Decision Date: 06/13/11    Archive Date: 06/28/11

DOCKET NO.  07-37 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1985 to January 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia that assigned an initial evaluation of 30 percent for the Veteran's PTSD from the effective date of service connection, December 6, 2004.


REMAND

The Veteran has not been afforded a VA examination to determine the current degree of severity of his service-connected PTSD since December 2007 and no VA treatment records, Vet Center records, or private treatment records have been associated with the claims folder for many years.  The Board also notes that the December 2007 VA examiner diagnosed PTSD and a severe social anxiety disorder with depression and alcohol abuse.  The examiner did not address the etiology of social anxiety disorder.  The Veteran argues that he should have and the Board agrees.  Finally, the Board notes that the examiner did not have an opportunity to review the Veteran's claims folder.

Therefore, further development to obtain pertinent treatment records and to afford the Veteran a current examination is in order. 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The Veteran should be requested to provide the names, addresses, and any necessary authorization to enable VA to obtain a copy of any records, not already associated with the claims folder, pertaining to treatment or evaluation of his PTSD during the period of this claim.

2.  Then, the RO or the AMC should undertake appropriate development to obtain a copy of any pertinent evidence identified but not provided by the Veteran.  In any event, it should obtain a copy of any pertinent VA medical records not already in the claims file.  If it is unsuccessful in obtaining any pertinent evidence identified by the Veteran, it should so inform the Veteran and his representative and request them to provide the outstanding evidence.

3.  Then, the Veteran should be afforded a VA examination by a psychiatrist or psychologist to determine the nature and extent of all impairment due to his service-connected PTSD and the nature, extent and etiology of any other currently present acquired psychiatric disorders.  The claims folder must be made available to and reviewed by the examiner.  

The RO or the AMC should also ensure that the examiner provides all information required for rating the Veteran's service-connected PTSD, to include an opinion as to whether it is sufficient by itself to render the Veteran unemployable.  If the examiner diagnoses other psychiatric disabilities, the examiner should be requested to distinguish, to the extent possible, the impairment from the Veteran's PTSD from that related to any other psychiatric disabilities.  In addition, with respect to any diagnosed psychiatric disorders other than PTSD, the examiner should indicate whether the diagnosis represents a progression of the prior diagnosis, correction of an error in the prior diagnosis or development of a new and separate condition.  If it represents a new and separate condition, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service or was caused or permanently worsened by service-connected disability.

The rationale for all opinions expressed must also be provided.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded the requisite opportunity to respond before the claims folder is returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.  

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



